Title: The American Commissioners to Vergennes, 12 August 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


After Wickes’s squadron was sequestered on July 15 and Conyngham sailed from Dunkirk two days later, the commissioners’ relations with Versailles might have been expected to improve. Instead they grew worse, largely because Conyngham disobeyed his orders and took prizes. When one was recaptured, and most of the prize crew turned out to be French, the British suspected official collusion by Sartine. On August 5 Stormont protested. Vergennes laid the blame on the Americans at Dunkirk, and ordered the arrest of William Hodge as their principal instrument. On the 11th Hodge was found in Paris and thrown into the Bastille.
 
Sir,
Versailles, Aug. 12. 1777.
We understand with great surprize that one of our Countrymen, Mr. Hodge, a Merchant of Philadelphia, is apprehended at Paris with all his Papers, and carried away by Officers of the Police.
As Mr. Hodge is a Person of Character, connected with the best Houses in our Country, and employed here by a Committee of the Congress for the purchase of Merchandise we cannot conceive him capable of any wilful Offence against the Laws of this Nation: and our personal Regard for him, as well as the Duty of our Station, obliges us to interest ourselves in his Behalf, and to request, as we do most earnestly, that he may be immediately restored to us. We have the honour to be, with the greatest Respect, your Excellency’s most Obedient and most humble Servants.
B FranklinSilas DeaneArthur Lee
His Excy. the Count de Vergennes
